*383But the Court observed to Putnam it was unnecessary for him to argue the cause on the part of the plaintiff, and said that the defendant could discharge herself from this demand only by showing that her intestate conformed to the laws of the country where the transaction took place; or that he was authorized by special instruc tians from his principal, the plaintiff, to act in a different manner; or that there could be no sale of the plaintiff’s adventure but in the manner her intestate had attempted it, and that this fact was known to the plaintiff, when he intrusted the merchandise to him for sa.e. In this case, neither of these grounds of defence appear, and them must therefore be (2)

Judgment for the piar ¿tff


 [4 Bac. Ab. 599. Merchant B—Moll. 329.—Malyne, 83.—13 Vin. Ab 4 — Pailey, 3d ed. 24.—Ed.]